Citation Nr: 1730729	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  The record shows that the Veteran is diagnosed with PTSD, anxiety and depression.  See MTR Government Facility dated April 3, 2011. Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Board now finds it more appropriate to bifurcate the issue of entitlement to service connection for an acquired psychiatric disorder into separate claims for entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.

In his September 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the withdrawn hearing.  See the April 2017 statement.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.

2.  The most probative evidence fails to show that the Veteran has a verified in-service stressor on which a diagnosis of PTSD can be based. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1311, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

A standard May 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
 § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment and private treatment records have also been obtained.
The record reflects that VA has made reasonable efforts to obtain all records relevant to the PTSD claim, with regards to the Veteran's claimed stressors.  The evidence from the Joint Service Research Records Center (JSRRC) was received February 2014.  Additionally, evidence from the US Army Crime Records Center was received February 2014.

All available evidence pertaining to the matter decided herein has been obtained. Thus, VA's duty to assist has been met with regards to the PTSD claim.

II.  Posttraumatic Stress Disorder (PTSD)

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, in 2010 VA amended its PTSD regulations related to the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39, 843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304 (f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

The Veteran has a current diagnosis of PTSD.  The November and December 2010 VA treatment records indicate that the Veteran suffers from PTSD, anxiety and depression with symptoms of impaired mood.  The Veteran was not a combat veteran and his contended stressors do not relate to a fear of hostile military or terrorist activity, therefore his alleged stressors require credible supporting evidence.  Cohen at 147.

The Veteran contends that his PTSD is associated with various stressors that occurred during his period of active service.  First, he indicated that in July 1971 he witnessed on base Fliegerhorst, in Hanau, Germany a new man to the unit named John, commit suicide in the middle of the Gunners Square compound by shooting himself in the head while the battalion was practicing for a parade.

For the next stressor, the Veteran indicated that in September 1971, a soldier by the name of Scott Campbell, was a spotter for a self-propelled howitzer that stalled and rolled back cutting him in half at the waist.  

For the last stressor, the Veteran contends that he had secret clearance and was given a 12 page manual to read and sent into restricted areas and told to check dates on atomic warheads and to replace outdated ones.  All he was given were a pair of rubber gloves.  He stated that he got sick from radiation poisoning and was given pseudoepine hydrochloride to wash with and potassium iodide pills.  The Veteran contends he was so sick that he thought he was going to die.  The Veteran reported the incident occurred in March or April of 1971.

The Veteran's personnel records show that he served in the U.S. Army from July 1970 to February 1972 and specifically served in Hanau, Germany.  

Service treatment records are negative for any complaints, treatment or diagnose of PTSD.

With regard to the Veteran's first stressor, it has been confirmed by military personnel records that the Veteran was serving in Hanau, Germany in 1971.  In December 2013, the RO requested that the Joint Services Records Research Center (JSRRC) review available records and comment as to whether there was an incident reported, concerning a suicide in Gunners Square of a soldier by a gunshot to the head in Hanau, Germany in July 1971.  In February 2014, the JSRRC responded after conducting research with the National Archives Records Administration (NARA), that they were unable to locate any unit records pertaining to the July 1971 incident.  The JSRRC further noted that they also researched the US Army casualty information and other historical information available and were unable to verify a casualty, of a soldier named John, due to a suicide in Germany in July 1971.  In addition to the research conducted by the JSRRC, an inquiry concerning this incident was also made to the Director of the US Army Crime Records Center.  The US Army Crime Records Center responded that they have no record of a suicide by a soldier named John in Germany in July 1971.  There is no evidence from official military sources corroborating the Veteran's claimed stressor relating to a suicide of a soldier named John in Germany in July 1971.  Thus, this claimed stressor has not been verified.

With regard to the second stressor, it has been confirmed that the Veteran was serving in Hanau, Germany in 1971.  In February 2014 the JSRRC reported that they were unable to verify a casualty of a soldier named Scott Campbell listed in Germany in July 1971 but was able to document a Carson Campbell in the same unit as the Veteran that died in July 1971 due to an accident.  In February 2014, the RO attempted to verify the details of the soldier's accident that occurred in either September or July of 1971, so they could concede the claimed stressor; however, the US Army Crime Records Center responded that they did not have any record of such a casualty.  Therefore, this claimed stressor fails for lack of corroboration. 

With regard to the third stressor, the service treatment records and personnel records are negative for any mention of the Veteran having a secret clearance or radiation poisoning.  Importantly, the Veteran has not provided any names of fellow soldiers who may have accompanied or been familiar with his duty of checking atomic warheads.  

As noted above, establishing service connection for PTSD, with non-combat veterans, require credible supporting evidence that the claimed in-service stressor actually occurred.  In this case, the Veteran did not participate in combat and his claimed stressors do not relate to the fear of hostile military or terrorist activity; thus, corroboration or verification of the claimed stressors is mandatory.  Following the JSRRC and the US Army Crime Records investigation in February 2014, the RO obtained documentation confirming that there were no records of a suicide of a soldier named John in Germany in July 1971.  Moreover the RO received additional documentation indicating that there was a soldier by the Carson Campbell (not a Scott Campbell as indicated by the Veteran) that died in Germany in July 1971 (not in September 1971 as indicated by the Veteran) due to an accident but they also discovered that there was no record of this incident in the US Army Crime Records Center.  Additionally, there is no indication in the service treatment records or personnel records that the Veteran was poisoned from radiation or treated for radiation. 

The Veteran underwent VA psychiatric outpatient treatments in November and December 2010 and in February 2011.  The examiners indicated the Veteran suffers from PTSD with symptoms such as depressed mode, suicidal thoughts, avoidance of situations that remind him of the stressors and feelings of detachment from others, activities or his surroundings, indicating that the above stressors contributed to the diagnosis of PTSD.  The Veteran also contends that his former private medical provider Dr. C. diagnosed him with PTSD in 1996 due to the above stressors.  The Board finds, however, that the examiners' opinions are based upon an inaccurate factual premise as the claimed stressors have not been verified.  Accordingly, the examiners' opinions are afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As the Veteran's claimed stressors are not verified or corroborated by probative evidence, any diagnosis of PTSD based upon such unverified stressors cannot serve at the basis to establish service connection.  38 C.F.R. §§ 3.304 (f), 4.125(a).  It follows that entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The evidence supports that the Veteran is suffering from a psychiatric disorder, other than PTSD. 

VA treatment records, including a December 2010 record, diagnose the Veteran as suffering from PTSD, depression and anxiety.  The record also reflects that there may be some outstanding private medical records from a Dr. C. of Chicago, that would show that the Veteran's acquired psychiatric disorders other than PTSD, are related to his active service.  An opinion is required to determine whether the Veteran's current psychiatric disorders other than PTSD are related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include treatment records from the Veteran's private treatment provider, Dr. C. of Chicago.

2.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders other than PTSD present during the period of the claim under the DSM-5 criteria.  The examination must be conducted by a psychiatrist or psychologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies or tests should be accomplished.

If the Veteran's medical history indicates that the diagnosis of any mental disorder from 1996 to the present has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any finding upon examination represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

Based upon the review of the evidence of record and the examination results, the examiner should state an opinion with respect to each acquired psychiatric disorder other than PTSD, present during the period of the claim as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder originated during service or is otherwise etiologically related to service.

The examiner must provide the rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


